            Case 1:21-cv-11124-DJC Document 16 Filed 07/30/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

                Plaintiff,

       v.                                                Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC., and
WNAC, LLC,

                Defendants.

                PLAINTIFF COXCOM LLC’S RESPONSE TO
    DEFENDANTS’ EMERGENCY MOTION TO EXTEND THE TIME TO FILE AN
          ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT

       Plaintiff CoxCom LLC, d/b/a Cox Communications, (“Cox”) consents to Defendants’

request for an extension of their deadline to answer or otherwise respond to the Complaint until

August 9, 2021—a professional courtesy, as the parties agreed earlier this week—and opposes

their tactical request for a thirty-day extension. In opposition, Cox states that:

       1.       Defendants’ thirty-day request prejudices Cox and lacks credibility.

       2.       The straightforward legal dispute before this Court is whether Defendants were

required to assign a retransmission consent agreement (the “WNAC Agreement”) when they sold

a broadcast television station governed by that agreement. The plain language in the assignment

provision of the WNAC Agreement, as well as black-letter contract law, make clear they were.

(D. 1 ¶ 25.) But Defendants failed to assign the WNAC Agreement, as the agreement plainly

requires and Defendants repeatedly represented they would. (D. 1 ¶¶ 31-32.)

       3.       By August 16, 2021, as Defendants know, Cox must make its first payment of

licensing fees following the sale of the WNAC-TV broadcast television station from Defendants

to Mission Broadcasting, Inc. (“Mission”).         This deadline will set in motion a chain of
            Case 1:21-cv-11124-DJC Document 16 Filed 07/30/21 Page 2 of 6




consequences, litigation, and more indemnity claims, and allowing Defendants to delay their

response until after this critical juncture will only prejudice Cox. Nor will Defendants agree to

terms for the August 16 payment or agree to indemnify Cox under the WNAC Agreement. It lacks

credibility that Defendants now cite their own indemnity under their agreement with Mission as a

ground for delay. (D. 15 ¶ 4.)

       4.        Defendants also know that Cox intends to move for a speedy hearing on its claim

for declaratory judgment to resolve these issues. But Defendants will not agree to expedite

declaratory judgment. Nor will Defendants agree to timely appear or join pleadings, as a

declaratory judgment requires. See, e.g., Drinan v. Nixon, 364 F. Supp. 853, 854 (D. Mass. 1973)

(“Rule 57 does authorize the court to order a speedy hearing of an action for declaratory relief and

to advance it on the calendar for that purpose. Implicit in such provision, however, is the

assumption that prior to such order for a speedy hearing, the matter in issue will have been joined

by the filing of a responsive pleading.”). Accordingly, allowing Defendants to delay their response

to the Complaint until August 30 will unnecessarily complicate the proceedings and ultimately

prejudice Cox.

       5.        Defendants’ suggestion to the Court that Cox delayed filing this Complaint lacks

credibility. (D. 15 ¶ 2.) Defendants promised to notify Cox when a closing date has been set; they

did not. Until the sale was consummated, and Defendants breached the WNAC Agreement, Cox

was unable to seek relief in court. See, e.g., Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 160

(2016) (“Article III of the Constitution limits federal-court jurisdiction to ‘cases’ and

controversies.’”); 28 U.S.C. § 2201 (Declaratory Judgment Act requires an “actual controversy”

within the Court’s jurisdiction).




                                                 2
            Case 1:21-cv-11124-DJC Document 16 Filed 07/30/21 Page 3 of 6




       6.       As the Complaint details, Cox only knew in December 2020 that Defendants may

breach the WNAC Agreement if the sale occurred. (D. 1 ¶ 34.) On December 29, 2020, Cox

promptly notified Defendants that they would breach the WNAC Agreement by failing to require

Mission to assume and agree to its terms. (D. 1 ¶ 35.) On January 12, 2021, Cox further notified

Defendants that the breach would cause estimated minimum damages through February 28, 2023

(i.e., the remaining term of the agreement) of approximately $4 million in increased licensing fees.

(D. 1 ¶ 36.) Mission, represented by the same lawyers here, rather than Defendants, responded by

letter in January 2021 that Mission disagreed with Cox. That letter (not Cox) halted any “follow

up.” (D. 15 ¶ 2.)

       7.       Cox promptly filed the Complaint when the dispute was ripe. On June 18, Mission

first notified Cox of the consummation of the sale of the WNAC station, effective on June 16,

2021. (D. 1 ¶ 39.) A few days later, Defendants confirmed the sale. (D. 1 ¶ 38.) But Defendants

did not assign or require Mission to assume and agree to the WNAC Agreement as part of the sale,

thus breaching the assignment provision of the Agreement. On July 7, within days of the notice,

Cox filed this lawsuit for declaratory judgment, breach of contract, breach of the duty of good faith

and fair dealing, and statutory unfair trade practices under M.G.L. ch. 93A, § 11. (D. 1).

Defendants were promptly served on July 9. (D. 9, 10.)

       8.       Defendants’ motion omits Cox’s multiple attempts in good faith to narrow this issue

and request to include its position for the Court. On July 22, counsel for Defendants requested

Cox’s consent to a thirty-day extension of time to respond to the Complaint. As counsel for Cox

explained, Cox would prefer to consent to an extension but was unable to agree to thirty days given

the looming August 16 payment deadline and Defendants’ refusal to (a) agree to terms related to




                                                 3
            Case 1:21-cv-11124-DJC Document 16 Filed 07/30/21 Page 4 of 6




the payment, (b) agree to expedite review of Cox’s declaratory judgment claim, or (c) propose

another alternative that would not prejudice Cox.

       9.       On July 26, a new set of lawyers representing both Defendants and Mission

requested a thirty-day extension. After several phone calls, counsel for the parties agreed to extend

Defendants’ deadline to respond to the Complaint to August 9. But Defendants continued to refuse

to agree to terms related to the August 16 payment or to expedite Cox’s declaratory judgment

claim for a speedy hearing.

       10.      On July 29, instead of filing an agreed motion for extension of their pleading

deadline until August 9, Defendants filed this emergency motion for a thirty-day extension. That

emergency is of Defendants’ own making, as Cox has maintained its position regarding the

requested extension—as well as its willingness to reach an agreement that would provide

Defendants with the time they seek, while avoiding unfair prejudice to Cox—since first contacted

on July 22.

       11.      On July 30, after this emergency motion, Cox again asked Defendants to agree to

terms related to the August 16 payment or to expedite Cox’s declaratory judgment claim for a

speedy hearing. Still, Defendants will not agree. Most importantly, the fact remains for the Court

that a thirty-day extension will prejudice Cox. By August 16, as noted above, Cox must pay the

first installment of licensing fees following the transfer of the WNAC station from Defendants to

Mission. If Cox pays the lower rates under the WNAC Agreement, Cox will risk exposure to

claims for breach of contract, copyright infringement, and/or FCC regulatory enforcement. At the

same time, Defendants will have to indemnify and hold harmless Cox for any claims arising out

of their failure to assign and require Mission to assume and agree to the WNAC Agreement. But

Defendants will not agree to timely present this dispute for the Court.



                                                 4
         Case 1:21-cv-11124-DJC Document 16 Filed 07/30/21 Page 5 of 6




       WHEREFORE, Cox requests that this Court deny Defendants’ emergency motion for

extension and order them to answer or otherwise respond to the Complaint by August 9, 2021.

       Dated: July 30, 2021               Respectfully submitted,

                                          /s/ Brian Watson___________
                                          Patricia Brown Holmes (pro hac vice)
                                          Brian O’Connor Watson (pro hac vice)
                                          Allison N. Siebeneck (pro hac vice)
                                          Jeffrey W. Gordon
                                          RILEY SAFER HOLMES & CANCILA LLP
                                          70 W. Madison Street, Suite 2900
                                          Chicago, IL 60602
                                          (312) 471-8700
                                          pholmes@rshc-law.com
                                          bwatson@rshc-law.com
                                          asiebeneck@rshc-law.com
                                          jgordon@rshc-law.com
                                          Counsel for CoxCom, LLC, d/b/a Cox
                                          Communications




                                              5
          Case 1:21-cv-11124-DJC Document 16 Filed 07/30/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I certify that on July 30, 2021, the foregoing document was electronically filed using the

Court’s CM/ECF system, which will automatically send email notification of such filing to all

attorneys of record and will likewise be available electronically to any attorneys of record who

appear in this matter.



                                                   /s/ Brian Watson
                                                   Counsel for Plaintiff CoxCom, LLC,
                                                   d/b/a Cox Communications




                                               6
